Citation Nr: 1208677	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-20 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for post operative degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served in the Army National Guard, including a period of active duty for training from January 1969 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's post operative degenerative joint disease of the right knee has been manifested by pain, tenderness, stiffness, fatigability, weakness, crepitus, guarding of movement, and some limitation of flexion, but with flexion greater than 30 degrees even considering those complaints.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post operative degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in May 2007, July 2009, and November 2009 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration (SSA) records.
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011).

Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for status post surgery traumatic chondromalacia, right knee, by a July 1977 rating decision.  A 10 percent disability rating was assigned, effective September 16, 1976.  The current appeal stems from an August 2006 claim for an increased rating.

The Veteran was afforded a VA joints examination in March 2007.  He complained of right knee pain, stiffness, swelling, deformity, giving way, instability, and weakness.  He also noted intermittent but frequent use of a knee brace.  He did not experience any episodes of dislocation or subluxation but did have a locking sensation in the right knee 1 to 3 times per month.  The last time the knee had effusion was in the 1980's.  Physical examination revealed an active range of motion of the right knee from 0 degrees (extension) to 70 degrees (flexion), and passive range of motion from 0 degrees to 75 degrees, with pain beginning at 40 degrees for both active and passive motion.  There was additional limitation of flexion to 60 degrees after repetitive motion, mostly caused by pain.  The knee joint was not ankylosed.  There was some bony joint enlargement, crepitus, tenderness, painful movement, and guarding of movement.  The examiner noted that the examination was limited due to pain.  There was no instability of the right knee on objective evaluation.  The Veteran had a right knee surgical scar measuring 7.5 centimeters (cm.) by 0.8 cm.  The scar was slightly hypopigmented, nontender, and did not have any other abnormalities.  X-rays showed right knee patellofemoral degenerative joint disease and this was the examiner's diagnosis.  

In June 2007 the Veteran reported that his right knee had frequent pain, soreness, and stiffness.  He was considering early retirement.  He noted that stairs were becoming increasingly difficult.  

A May 2007 magnetic resonance imaging (MRI) showed chondromalacia of the right patella with degenerative changes of the right patellofemoral joint which apparently involved the anterior aspect of the right lateral femoral condyle.

A May 2008 private bone scan report includes an impression of presumed degenerative uptake in both knees.

The Veteran was afforded another VA joints examination in August 2009.  He complained of increased pain and stiffness with limited mobility of the right knee.  He also endorsed deformity, giving way, instability, weakness, repeated effusions, and swelling.  He did not experience episodes of dislocation, subluxation, or locking.  He was not using any assistive devices or aids.  Physical examination revealed an antalgic gait.  He also had right knee crepitus and guarding of movements.  There was no right knee instability.  Right knee range of motion was from 0 degrees to 90 degrees with pain.  There were no additional limitations after three repetitions of range of motion.  The right knee was not ankylosed.  The right knee surgical scar measured 8 cm. by 1 cm. and was nonadherent, nontender, and did not breakdown or limit function.  X-rays showed degenerative changes of the right patella.  MRI findings were also reviewed, and showed chondromalacia of the right patella with degenerative changes of the right patellofemoral joint.  The examiner diagnosed chondromalacia with degenerative joint disease, right knee pain, post-operative.  It was noted that the Veteran had medically retired in December 2008.  

Records from SSA indicate that the Veteran was receiving disability benefits for discogenic/degenerative back disorder (primary disability) and sprains and strains, all types (secondary disability).  

Right knee X-rays from May 2010 showed degenerative changes with osteophytes of the patellofemoral joint which appeared unchanged since the prior examination.  It was noted that overall, there was no significant change since the prior examination.  

The Veteran was seen for a VA orthopedic surgery outpatient consultation in June 2010.  He complained of right knee pain and swelling, as well as clicking and popping.  He denied any real instability or catching type symptoms.  Physical examination revealed no antalgic gait or assistive devices.  The right knee had a range of motion from 0 to 120 degrees and crepitus was present.  The knee was stable to varus and valgus stress and there was a negative anterior and posterior drawer and negative McMurray's and Lachman's.  The recent X-rays were reviewed.  The impression of the physician's assistant and cosigning physician was that the Veteran had degenerative joint disease of the patellofemoral region (right knee).  

The Veteran was afforded a third VA joints examination in February 2011.  He endorsed right knee pain, stiffness, deformity, giving way, instability, weakness, and decreased speed of joint motion.  He reported locking of the right knee 1 to 3 times per month and that he had repeated effusions.  According to the Veteran, he used a cane intermittently and a right knee brace.  Physical examination revealed no loss of a bone or part of a bone.  The right knee did have crepitus, trace edema, tenderness, pain at rest, weakness, and guarding of movement.  There was no instability of the right knee.  The examiner noted that the examination was limited due to pain.  Range of motion was from 0 degrees to 90 degrees, with pain during motion.  After three repetitions flexion was limited to 80 degrees due to pain.  The Veteran reportedly had to assist his right knee to flex on the last repetition due to knee pain.  The right knee was not ankylosed.  The right knee scar was unchanged since the last examination.  X-rays were reviewed.  The examiner diagnosed chondromalacia of the right knee with patellofemoral degenerative joint disease.  

In this case, no limitation of right knee extension or recurrent subluxation has been reported by the Veteran and such is not shown on examination.  In fact, medical practitioners have consistently noted that the Veteran has full extension of the right knee even after repetitive use.  Thus, a rating based on limitation of extension or recurrent subluxation of the right knee would not be appropriate.  

Regarding limitation of flexion, the right knee has been limited at most to 60 degrees even when considering the effects of pain, fatigability, etc. after repetitive use.  This amount of flexion warrants no more than a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).  

The Board recognizes that after repetition of the right knee the Veteran experiences pain and fatigability that result in additional loss of range of motion and that one entry noted pain beginning at 40 degrees flexion.  However, even considering the Veteran's subjective complaints of pain and fatigability and their effects, the medical evidence of record does not show that such symptoms limit flexion to 30 degrees or less to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has considered whether the Veteran could be awarded a separate rating for the right knee surgical scar.  However, this scar is not painful, unstable, causing limitation of function, or of the requisite size to assign a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2011).  Other diagnostic codes have also been considered in rating the right knee disability, but no appropriate diagnostic code can be found which would warrant a rating in excess of 10 percent.  In this regard, dislocated semilunar cartilage or malunion or nonunion of the tibia or fibula has not been shown by the evidence.  Accordingly, Diagnostic Codes 5258 and 5262 are not for application.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  The Board recognizes that the Veteran has at times reported instability of his right knee.  However, on testing the Veteran's right knee has consistently been stable during examinations and treatment.  Thus, a higher or separate rating under Diagnostic Code 5257 is not warranted.  Likewise, his limitation of motion has been tested on multiple occasions and even considering additional functional loss due to pain, fatigability, etc., his disability is simply not productive of the level of disability contemplated in a 20 percent rating and in fact is best described by and more nearly approximates the criteria for a 10 percent rating.  See 38 C.F.R. § 4.7.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for post operative degenerative joint disease of the right knee.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's post operative degenerative joint disease of the right knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for post operative degenerative joint disease of the right knee, currently evaluated as 10 percent disabling, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


